Filed 5/6/20
                      CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        FIRST APPELLATE DISTRICT

                                 DIVISION FIVE

SAMUEL E. HIONA et al.,
       Petitioners,
                                           A158689
v.
THE SUPERIOR COURT OF THE                  (San Francisco City and County
CITY AND COUNTY OF SAN                     Super. Ct. No. CUD19664667)
FRANCISCO,
       Respondent;
2154 TAYLOR LLC,
       Real Party in Interest.
DENNIS A. THOMPSON et al.,
       Petitioners,
                                           A158693
v.
THE SUPERIOR COURT OF THE                  (San Francisco City and County
CITY AND COUNTY OF SAN                     Super. Ct. No. CUD19664666)
FRANCISCO,
       Respondent;
2154 TAYLOR LLC,
       Real Party in Interest.
ANA GANOVIC,
       Petitioner,
                                           A158695
v.
THE SUPERIOR COURT OF THE                  (San Francisco City and County
CITY AND COUNTY OF SAN                     Super. Ct. No. CUD19664668)
FRANCISCO,
       Respondent;


                                       1
2154 TAYLOR LLC,
      Real Party in Interest.
      In these consolidated petitions for a writ of mandate, we consider the
following question: if an unlawful detainer (UD) action is filed as an
unlimited civil case, and if the landlord waives its claim to damages for the
purpose of obtaining a judgment for possession by way of a motion for
summary judgment, should the action be reclassified as a limited civil case?
Based on the plain language of Code of Civil Procedure section 403.040,
subdivision (e), we conclude the trial court was not required to do so.1
      The petitioners are tenants Samuel E. Hiona, Cathleen J. Thompson,2
Dennis A. Thompson, Beth Bledsoe, and Ana Ganovic (hereafter, Petitioners
or Tenants). Landlord and real party in interest 2154 Taylor LLC (Landlord)
filed UD actions against them under the Ellis Act. (Gov. Code, § 7060 et seq.)
Landlord filed the actions as unlimited civil cases. Landlord brought
summary judgment motions for restitution of the premises based on Tenants’
holdover after termination of their tenancies under the Ellis Act and
applicable San Francisco rent ordinance provisions. After the motions for
summary judgment were granted, Tenants moved to reclassify the actions as
limited civil cases. The trial court denied the motions for reclassification and
entered judgments for possession in favor of Landlord.
      Tenants petition for a writ of mandate directing the trial court to
vacate its orders denying their motions to reclassify the UD actions as limited



      1   Undesignated statutory references are to the Code of Civil Procedure.
      2 Cathleen J. Thompson is a petitioner in case Nos. A158689 and
A158693. The petitions explain she is married to Samuel Hiona, who resides
in unit 5 of the building and the mother of Dennis Thompson, who resides in
unit 3.


                                        2
civil cases. We issued an order to show cause why the relief requested in the
petitions should not be granted. On the merits, we deny the petitions.


              FACTUAL AND PROCEDURAL BACKGROUND
      Landlord owns a building in San Francisco, California. In March 2018,
Landlord served “all tenants at the Property . . . with a Notice of Termination
of Tenancy . . . in furtherance of [Landlord’s] withdrawal of the Property from
residential rental use, pursuant to the Ellis Act.” Landlord executed a
“Notice of Intent to Withdraw Residential Units from the Rental Market” and
submitted it to San Francisco’s Residential Rent Stabilization and
Arbitration Board. Based on their qualifying age, and as permitted under the
Ellis Act, Tenants exercised their right to extend the withdrawal date by one
year, to March 30, 2019.
      In April 2019, Landlord filed UD complaints against Tenants. The
complaints were filed as unlimited civil actions, and, in each case, Landlord
alleged the “[a]mount demanded exceeds $25,000.” For unit 5, Landlord
alleged its fair market value “is at least $105.21 per day.” For unit 3,
Landlord alleged its fair market value “is at least $92.06 per day.” For unit
2, Landlord alleged the fair market value “is at least $98.63 per day.”
According to Landlord, damages caused by Tenants’ unlawful detainer
“continue to accrue” at those rates.
      In July and August 2019, Landlord moved for summary judgment or
summary adjudication in each of the UD actions. For the purpose of
resolving the actions by “Motion for Summary Judgment only,” Landlord
waived “unlawful detainer damages, seeking . . . restitution of the Premises.”
In September 2019, the court granted the Landlord’s motions for summary
judgment, noting Landlord “waived the right to holdover damages for later



                                       3
and separate determination in another proceeding.” On the same day, the
court denied Tenants’ motions for summary judgment.
      Five days later, Tenants moved to reclassify the UD actions as limited
civil cases, arguing Landlord “waived all unlawful detainer damages, and
thus currently has $0 in damages in this action. It is therefore impossible for
[Landlord] to meet the $25,000 minimum judgment amount for this to be an
unlimited civil matter.”3 Landlord opposed the motions for reclassification.
      After hearing argument from the parties, but before entering
judgments for possession, the court denied the motions for reclassification on
October 21, 2019. On the same day, the court entered judgments in favor of
Landlord for possession of the rental units. One week later, on October 28,
2019, Tenants petitioned for a writ of mandate.4
                                 DISCUSSION
      Tenants seek writs of mandate directing the superior court to reclassify
these UD actions as limited because “[a]t the time the motion[s were] filed, it
was impossible for [Landlord] to obtain a judgment above the jurisdictional
threshold for an unlimited civil case.” We agree that writ review is
appropriate, but we conclude the court did not abuse its discretion by denying
the motions to reclassify.5

      3 This statement is not quite correct because, for unlimited civil cases,
the plaintiff must claim damages in excess of $25,000. (§§ 85, subd. (a); 86,
subd. (a)(1); 88.)
      4 On October 31, 2019, we consolidated the three petitions. On
November 22, 2019, in accordance with the parties’ stipulation, we stayed
enforcement of the underlying judgments during the pendency of the
consolidated petitions, and for 15 days thereafter, including execution of any
writs of possession.
      Landlord requests we take judicial notice of an excerpt from a grant
      5

agreement packet between the San Francisco Mayor’s Office of Housing and
Community Development and the Tenderloin Housing Clinic. Petitioners

                                       4
        I.    Propriety of Writ Review
        “When an order is made by the superior court granting or denying a
motion to reclassify an action or proceeding . . . , the party aggrieved by the
order may, within 20 days after service of a written notice of the order,
petition the court of appeal for the district in which the court granting or
denying the motion is situated for a writ of mandate requiring proper
classification of the action or proceeding.” (§ 403.080.) This statute provides
that we have jurisdiction to review the trial court’s decision on a motion for
reclassification and it specifies the nature of the aggrieved party’s remedy—a
writ of mandate. Indeed, “an order reclassifying a case is not an appealable
order; a party seeking appellate review of such an order must file a timely
petition for a writ of mandate pursuant to section 403.080.” (Garau v.
Torrance Unified School Dist. (2006) 137 Cal. App. 4th 192, 199.)
        Here, Tenants timely challenged the court’s denial of their motions to
reclassify. The parties agree, as do we, that writ review is appropriate. In
addition, the petitions raise an issue of first impression that is likely to recur
in UD proceedings. (See Amie v. Superior Court (1979) 99 Cal. App. 3d 421,
424.)
        II.   Governing Law and Standard of Review
        Limited civil cases include ones “in which the demand, exclusive of
interest, or the value of the property in controversy amounts to twenty-five
thousand dollars ($25,000) or less.” (§ 86, subd. (a)(1).) UD proceedings are
limited when “the whole amount of damages claimed is twenty-five thousand
dollars ($25,000) or less.” (§ 86, subd. (a)(4).)



object to the request. We deny the request because the document is not
relevant to our analysis. (Doe v. City of Los Angeles (2007) 42 Cal. 4th 531,
544, fn. 4.)


                                         5
      A party seeking to reclassify a case from unlimited to limited faces a
“high threshold.” (Ytuarte v. Superior Court (2005) 129 Cal. App. 4th 266,
278.) The trial court must conclude “that the verdict will ‘necessarily’ fall
short of the superior court jurisdictional requirement of a claim exceeding
$25,000.” (Walker v. Superior Court (1991) 53 Cal. 3d 257, 270.) “The
unlikeliness of a judgment in excess of $25,000 is not the test. The trial
court reviews the record to determine whether the result is obtainable.
Simply stated, the trial court looks to the possibility of a jurisdictionally
appropriate verdict, not to its probability.” (Maldonado v. Superior Court
(1996) 45 Cal. App. 4th 397, 402.)
      We review the trial court’s decision on a reclassification motion for an
abuse of discretion. (Walker v. Superior Court, supra, 53 Cal.3d at p. 272.)
A court abuses its discretion when its ruling is “ ‘so irrational or arbitrary
that no reasonable person could agree with it.’ ” (Sargon Enterprises, Inc. v.
University of Southern California (2012) 55 Cal. 4th 747, 773.) Nevertheless,
a court’s discretion “is not unlimited,” and “it must be exercised within the
confines of the applicable legal principles.” (Ibid.)
      III.   No Abuse of Discretion in Denying Reclassification Motions
      “Unlawful detainer is a summary procedure designed principally to
enable the landlord to gain speedy possession of the property. . . . [A]lthough
Code of Civil Procedure section 1174, subdivision (b), authorizes rental
damages in unlawful detainer, nothing in the statutes requires the landlord
to litigate his rental claims in the unlawful detainer rather than a separate
civil proceeding . . . . To require the landlord to litigate rental damages in
unlawful detainer could delay and frustrate the primary purpose of the
proceeding, the obtaining of possession.” (Northrop Corp. v. Chaparral




                                        6
Energy, Inc. (1985) 168 Cal. App. 3d 725, 729.)6
      Tenants argue these UD actions are “incorrectly classified” as
unlimited “because it is impossible for [Landlord] to recover more than just
possession of the Subject Premises.” Tenants emphasize that, in its summary
judgment motions, Landlord “ ‘waived the right to holdover damages for later
and separate determination in another proceeding.’ ” Tenants contend “the
waiver of damages is only allowed in order to seek them in ‘a separate action
for relief’ under Civil Code § 1952[, subd.](b), not in the same action.”7
Indeed, the orders granting summary judgment provide that Landlord
“waived the right to holdover damages for later and separate determination
in another proceeding.”
      Assuming, without deciding, that Landlord can no longer seek damages
in these UD actions, the court was not required to reclassify them as limited.8

      6   Section 1174, subdivision (b) provides in part: “The jury or the
court . . . shall also assess the damages occasioned to the plaintiff by
any . . . unlawful detainer, alleged in the complaint and proved on the
trial . . . . The trier of fact shall determine whether . . . damages . . . shall be
awarded, and judgment shall be entered accordingly.”
      7 Civil Code section 1952, subdivision (b) provides in part: “Unless the
lessor amends the complaint . . . to state a claim for damages not recoverable
in the unlawful detainer proceeding, the bringing of an action under the
provisions of Chapter 4 (commencing with Section 1159) of Title 3 of Part 3 of
the Code of Civil Procedure does not affect the lessor’s right to bring a
separate action for relief . . . , but no damages shall be recovered in the
subsequent action for any detriment for which a claim for damages was made
and determined on the merits in the previous action.”
      8 Landlord argues it is possible it could obtain damages in excess of
$25,000 in each of the UD actions because its judgments for possession could
be reversed on appeal. Tenants respond that summary judgment procedure
does not authorize a “conditional waiver of damages.” Tenants accuse
Landlord of trying “to have it both ways” by waiving damages for summary
judgment purposes while simultaneously arguing a damages award in excess
of $25,000 remains possible. We do not address these arguments because we

                                          7
The statute on motions for reclassification provides: “Nothing in this section
shall be construed to require the superior court to reclassify an action or
proceeding because the judgment to be rendered, as determined at the trial or
hearing, is one that might have been rendered in a limited civil case.”
(§ 403.040, subd. (e).)
      Tenants argue, without authority, that subdivision (e) “does not apply
to the waiver of damages here. The recovery of $0 damages here was not
‘determined at the trial or hearing,’ but was waived by [Landlord] prior to the
hearing in order to obtain summary judgment for possession only.” Similarly,
in their reply to Landlord’s return, Tenants reiterate that “no determination
was made at the hearing regarding damages . . . because they had been
waived prior to the hearing.” According to Tenants, Landlord’s waiver of
damages “was no different than had it filed a dismissal without prejudice of
its claim for damages prior to filing the summary judgment motion.”
      We disagree. Section 403.040, subdivision (e) applies when “the
judgment to be rendered, as determined at the trial or hearing, is one that
might have been rendered in a limited civil case.” Even though Landlord
waived its claims for damages, the court still had to determine whether it
could enter judgments for possession in favor of Landlord, which, among
other things, required Landlord to prove compliance with the requirements of
the Ellis Act. The judgments for possession could have been rendered in a
limited civil action because they did not include an award of damages, but “a
court presiding in unlimited civil actions may enter a judgment that falls
within the range of a limited civil action and/or that could have been entered
in a limited civil court.” (Ytuarte v. Superior Court, supra, 129 Cal.App.4th


assume, without deciding, that Landlord can no longer seek damages in these
UD actions.


                                       8
at p. 275.) Subdivision (e) expressly provides the court was not required to
reclassify the UD actions as limited under this circumstance. By acting in
accordance with this legal principle, the trial court did not abuse its
discretion when it denied Tenants’ motions for reclassification. (Williams v.
Superior Court (2017) 3 Cal. 5th 531, 540 [scope of discretion always resides
in the particular law being applied].)
      In their reply to the return, and at oral argument, Tenants relied
on Linnick v. Sedelmeier (1968) 262 Cal. App. 2d 12 to support their
argument that section 403.040, subdivision (e) does not apply. In Linnick,
a pre-unification case addressing former section 396,9 the Court of Appeal
determined the trial court had no discretion to retain jurisdiction because
“the lack of jurisdiction developed, not as a result of judicial action at
trial but as a result of a stipulation of counsel before trial.” (Linnick, at
p. 15.) But here, even though Landlord waived damages, the judgments for
possession were nevertheless the result of judicial action because they were
entered after the court held hearings on motions for summary judgment.
      Tenants contend that if section 403.040, subdivision (e) applies, then
subdivision (b) is rendered “without effect.” Section 403.040, subdivision (b)
provides that “[i]f a party files a motion for reclassification after the time for
that party to amend that party’s initial pleading or to respond to a complaint,
cross-complaint, or other initial pleading, the court shall grant the motion
and enter an order for reclassification only if both of the following conditions

      9In 1998, the California Constitution was amended to permit the
unification of the superior courts and municipal courts. Now civil cases
formerly within the jurisdiction of the municipal courts are classified as
limited, while civil cases formerly within the jurisdiction of the superior
courts are classified as unlimited. (See Ytuarte v. Superior Court, supra, 129
Cal.App.4th at p. 274.)



                                         9
are satisfied: [¶] (1) The case is incorrectly classified. [¶] (2) The moving
party shows good cause for not seeking reclassification earlier.” Tenants
argue this subdivision applies, and, once Landlord waived damages, the
conditions were satisfied.
      We are not persuaded. Section 403.040, subdivision (e) qualifies
subdivision (b) by providing that if the case has reached a stage where there
is a “judgment to be rendered, as determined at the trial or hearing,” then the
court is no longer required to reclassify it even if the judgment is one that
might have been rendered in a limited civil case. (See Wexler v. Goldstein
(1956) 146 Cal. App. 2d 410, 413–415 [interpreting similar language in the
second and fifth paragraphs of former section 396 in the same way].) Before
a case reaches this stage, subdivision (b) applies. As a result, subdivision (b)
is not “without effect.” It is not surplusage.
      In an argument that concerns the judgments for possession, Tenants
claim “the Court of Appeal must have appellate jurisdiction before it can
reverse the judgment[s] on appeal, and because reclassification should have
been granted, this Court lacks appellate jurisdiction.” It is true that an
appeal in a limited civil case is to the appellate division of the superior court,
while appeals in unlimited civil cases are to this court. (§§ 904.1, subd. (a),
904.2.) Tenants have appealed the judgments for possession. But here we
address Tenants’ petitions for writs of mandate, not their appeals from the
judgments for possession. As explained ante, and based on the plain
language of section 403.080, which permits a party aggrieved by an order
denying a motion to reclassify to seek a writ of mandate, we are authorized to
review the orders denying Tenants’ motions for reclassification.
      Tenants argue further that reclassifying these cases as limited based
on Landlord’s waiver of damages “does not preclude [Landlord] from seeking



                                        10
to reclassify the action[s] back to” unlimited, if “after an appellate court
reverses summary judgment and remands the matter[s] . . . for trial,
[Landlord’s] damages exceed the $25,000 threshold.” But in Walker, our
Supreme Court “cautioned that inappropriate [reclassification from unlimited
to limited] poses the potential of fostering inefficiency and delay if, after
[reclassification], the plaintiff can establish a right to [reclassification back to
unlimited].” (Walker. v. Superior Court, supra, 53 Cal.3d at p. 271.) This
reasoning applies with even greater force in UD actions, in which “ ‘[t]he
statutory scheme is intended and designed to provide an expeditious remedy
for the recovery of possession of real property.’ ” (Coyne v. De Leo (2018)
26 Cal. App. 5th 801, 805.)
      In a related argument, Tenants contend these cases will be resolved
more quickly if reclassified as limited. We do not doubt that landlords, who
in UD actions are typically focused on gaining possession as quickly as
possible, have an incentive to file their actions as limited civil cases. Indeed,
as acknowledged by Landlord, “[g]iven the summary and limited nature of
unlawful detainer, the typical plaintiff in a residential-unlawful-detainer
case . . . will not recover damages greater than $25,000. (See [Code Civ.
Proc.,] § 1170.5, subd. (a) [trial to be set within 20 days of request].”
Nevertheless, here, based on the plain language of section 403.040,
subdivision (e), the trial court was not required to reclassify these UD actions
from unlimited to limited civil cases. Even though Landlord filed these UD
actions as unlimited, and then waived its claims for damages to obtain
judgments for possession, the trial court did not abuse its discretion by
denying Tenants’ motions for reclassification.




                                        11
                                DISPOSITION
      We deny the petitions. The parties shall bear their own costs in this
proceeding. (Cal. Rules of Court, rule 8.493(a)(1)(B).)




                                      12
                                 _________________________
                                 Jones, P. J.


WE CONCUR:


_________________________
Needham, J.


_________________________
Burns, J.




A158689/A158693/A158695




                            13
San Francisco City and County Superior Court, Ronald Evans Quidachay,
Judge

Tenderloin Housing Clinic, Stephen Leonard Collier, Tyler Rougeau and
Raquel Fox for Petitioners

No appearance for Respondent

Zacks, Freedman & Patterson, Andrew M. Zacks, Scott Ariel Freedman and
Justin A. Goodman; Katz Appellate Law and Paul J. Katz for Real Party in
Interest




                                    14